

114 S671 IS: Computer Science Education and Jobs Act of 2015
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 671IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mr. Casey (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 to strengthen elementary and secondary
			 computer science education, and for other purposes.
	
 1.Short titleThis Act may be cited as the Computer Science Education and Jobs Act of 2015.
 2.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		3.Computer science
			 definitions
 (a)In generalSection 9101 (20 U.S.C. 7801) is amended—
 (1)by redesignating paragraphs (7) through (10), (11), and (34) through (43) as paragraphs (8) through (11), (34), and (35) through (44), respectively, and by moving paragraph (34) (as so redesignated) to follow paragraph (33);
 (2)by inserting after paragraph (6) the following:
					
						(7)Computer
 scienceThe term computer science means the study of computers and algorithmic processes and includes the study of computing principles, computer hardware, software design, computer applications, and the impact of computers on society.;
 (3)in paragraph (34), as redesignated by paragraph (1)— (A)in the paragraph heading, by striking Core academic and inserting Priority;
 (B)by striking core academic and inserting priority; and (C)by striking and geography and inserting geography, and computer science; and
 (4)in paragraph (35)(A), as redesignated by paragraph (1)— (A)in clause (i), by inserting (including computer science) after academic subjects; and
 (B)in clause (xi), by striking core academic subjects and inserting priority subjects. (b)Conforming and technical amendmentsThe Elementary and Secondary Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended—
 (1)in each of sections 1112(g)(4), 1603(b)(2)(B), 2113(c)(4), 2403(2)(A)(i)(I), 2415(3)(C), 3231(c)(2), 3302(e)(1)(B)(ii), and 7121(c)(1)(B), by striking core academic subjects and inserting priority subjects;
 (2)in each of sections 1116(b)(3)(A), 1119(a)(2), 2123(a), 2134(a), 2416(a), 3102, 3115(c), and 4201, by striking core academic subjects each place the term appears and inserting priority subjects.
				4.Expanding access
 to advanced placement computer scienceSection 1705(c)(4) (20 U.S.C. 6535(c)(4)) is amended by striking and science and inserting science, and computer science.
		5.Computer science
			 in State plans and State report cards
			(a)State
 plans and State report cardsSection 1111 (20 U.S.C. 6311) is amended—
 (1)in subsection (b)— (A)in paragraph (1)(E), by inserting , including computer science, after For the subjects; and
 (B)in paragraph (8)—
 (i)in subparagraph (D), by striking and at the end;
 (ii)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:
							
 (F)how the State educational agency shall consider including computer science in academic standards, academic accountability, and assessments under subsection (b).; and
 (2)in subsection (h)(1), by adding at the end the following:  (E)Workforce needs informationThe State shall include, in the State report card, a description of the 10 most in-demand occupations in the State for the most recent year for which data are available, and how the subjects being taught in the public elementary schools and secondary schools of the State are exposing students to knowledge and skills that are or will be in demand in the State and local workforces..
				(b)Highly qualified
 teachersSection 1119(a)(2) (20 U.S.C. 6319(a)(2)) is amended by striking the period after school year and inserting , except that computer science teachers shall be highly qualified not later than the end of the 2016–2017 school year..
			6.Computer science
			 in mathematics and science partnerships
			(a)Subpart
 headingPart B of title II (20 U.S.C. 6661 et seq.) is amended by inserting after the part heading the following new subpart heading:
				
					1Partnership
				Grants.
			(b)Purposes and
			 definitions
 (1)Section 2201(a)(3) (20 U.S.C. 6661(a)(3)) is amended by striking and engineers and inserting engineers, computer science professionals, and informatics professionals.
 (2)Section 2201(b) (20 U.S.C. 6661(b)) is amended—
 (A)in paragraph (1)—
 (i)in subparagraph (A)(ii), by striking or science and inserting science, informatics, or computer science; and
 (ii)in subparagraph (B)(i), by inserting informatics, computer science, after science,;
 (B)by redesignating paragraph (2) as paragraph (3); and (C)by inserting after paragraph (1) the following:
						
							(2)Mathematics and
 scienceExcept when used in subsections (b)(2)(B) and (c)(3)(A)(ii) of section 2202, the term mathematics and science means science, technology, engineering, mathematics, and computer science.. 
					(c)Authorized
			 activities
 (1)Section 2202(c) (20 U.S.C. 6662(c)) is amended—
 (A)in paragraph (4), by striking and science and inserting science, informatics, and computer science;
 (B)in each of subparagraphs (A), (C), and (D) of paragraph (4), by striking or science and inserting science, informatics, or computer science;
 (C)in paragraph (5), by striking and science. at the end and inserting , science, computer science, and informatics.;
 (D)in paragraph (8), by striking and engineers and inserting engineers, computer science professionals, and informatics professionals; and
 (E)in paragraph (10), by striking engineering and technology and inserting informatics.
 (2)Section 2202(e)(2)(C) (20 U.S.C. 6662(e)(2)(C)) is amended—
 (A)in clause (ii), by striking or the sciences and inserting the sciences, informatics, or computer science; and
 (B)in clause (iii), by striking engineering, and science. and inserting engineering, science, informatics, and computer science.
					(d)Conforming and
			 technical amendments
 (1)The table of contents in section 2 is amended by inserting after the item relating to the heading to part B of title II the following:
					Subpart 1—Partnership Grants.
 (2)Section 2201 (20 U.S.C. 6661) is amended—
 (A)in subsection (a), in the matter preceding paragraph (1), by striking part and inserting subpart; and
 (B)in subsection (b), in the matter preceding paragraph (1), by striking part and inserting subpart.
 (3)Section 2202 (20 U.S.C. 6662) is amended—
 (A)in subsection (a)—
 (i)in each of subparagraphs (B) and (C) of paragraph (2), by striking part and inserting subpart;
 (ii)in paragraph (3), by striking part and inserting subpart; and
 (iii)in paragraph (4), by striking part and inserting subpart each place the term appears;
 (B)in each of paragraphs (1) and (2)(E) of subsection (b), by striking part and inserting subpart;
 (C)in subsection (c), by striking part and inserting subpart;
 (D)in each of paragraphs (1) and (2) of subsection (d), by striking part and inserting subpart;
 (E)in subsection (e)(1), by striking part and inserting subpart each place the term appears; and
 (F)in subsection (f), by striking part and inserting subpart.
 (4)Section 2203 (20 U.S.C. 6663) is amended by striking part and inserting subpart.
				7.Expanding teacher
			 preparation programs for computer science teachers
			(a)Computer science
 model teacher preparation programPart B of title II (20 U.S.C. 6661 et seq.), as amended by section 6, is further amended by adding at the end the following:
				
					2Model Teacher Preparation Program
						2211.Computer
				science model teacher preparation program
 (a)EstablishmentThe Secretary is authorized to award grants, on a competitive basis, to institutions of higher education to improve training for elementary school and secondary school computer science teachers.
 (b)EligibilityThe Secretary may award a grant under this section to an institution of higher education that—
 (1)has, at minimum—
 (A)a program in teacher education; and
 (B)a program in computer science or informatics; and
 (2)submits an application at such time, in such form, and containing such information and assurances as the Secretary may require.
								(c)Use of
 fundsAn institution of higher education that receives a grant under the section shall use the grant funds to carry out not less than 1 of the following activities:
 (1)Develop courses for undergraduate students that—
 (A)prepare such students to teach computer science in elementary schools and secondary schools;
 (B)address content and pedagogy in informatics or computer science education; and
 (C)engage the teacher education department and other relevant departments at the institution of higher education.
 (2)Develop and fund teacher mentoring programs to support elementary school and secondary school computer science teachers who are new to the profession.
								(d)Duration of
 grantsEach grant awarded by the Secretary under this section shall be for a period of 5 years.
 (e)ReportNot later than 180 days after the conclusion of the grant period described under subsection (d), an institution of higher education that receives a grant under this section shall submit to the Secretary and Congress a report that—
 (1)identifies the number of teachers served under the grant;
 (2)identifies the number of teachers described in paragraph (1) who obtain a teaching position in a computer science classroom; and
 (3)evaluates the activities carried out under this section..
			(b)Technical
 amendmentThe table of contents in section 2 is amended by inserting before the item relating to part C of title II the following:
				Subpart 2—Model teacher preparation programSec. 2211. Computer science model teacher
				preparation
				program..
			8.Computer science
 in the Robert Noyce teacher scholarship programSection 10 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1) is amended—
 (1)by striking and mathematics and inserting mathematics, informatics, and computer science in each place the term appears;
 (2)in subsection (a)(3)(B), by striking or mathematics and inserting mathematics, informatics, and computer science;
 (3)in each of subsections (b)(1)(D)(i), (c)(1)(A), (d)(1), by striking or mathematics and inserting mathematics, informatics, or computer science; and
 (4)in subsection (i)— (A)in paragraph (5), by striking or mathematics and inserting mathematics, or computer science; and
 (B)in paragraph (7), by striking or mathematics each place the term appears and inserting mathematics, informatics, or computer science.